Title: From George Washington to Brigadier General James Mitchell Varnum, 1 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Quarters [near Whitemarsh, Pa.] 1st Novemr 1777

I hope this will find you arrived safe at Red Bank with your detatchment. By letters from the Baron Arendt, who has retired for a few days to the Jersey Side for the benefit of his health, I understand that what they principally fear at Fort Mifflin is a surprise by Night, or a lodgment upon the upper end of the Island, by which they may cover themselves before morning, and open a Battery upon the Rear of the Fort which is only secured by Pallisadoes. The only method of guarding effectually against this, is by keeping Boats stationed at Night between Fort and province Island to give an immediate Alarm, and when the Weather is calm, if the Galleys were to lay near the Island to be ready to begin a fire upon the first landing of the Enemy, it would harrass and retard them much in their operations. I am afraid that matters do not go on smoothly between the Commandant at Fort Mifflin and the Commodore, as there are every now and then complaints of inattention in the Commodore, but I do not know whether with just grounds. I beg you will do all in your power to reconcile any differences that may have arisen, not by taking notice of them in a direct manner, but by recommending unanimity and demonstrating the manifest advantages of it. As the Commodore will have a considerable reinforcement after you arrive, I hope he will be able to afford more assistance than he has hitherto done.

You will have an oppertunity of seeing and conversing with the Baron Arendt, and I must beg you will lay such plans as will most effectually contribute to the mutual support and defence of your posts; for you are to consider if one falls the other goes of course. As soon as you have looked about you and taken a survey of the Ground I shall be glad to hear your opinion of matters. I am Sir Yr most obt Servt

Go: Washington

